Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Kateeva. (U.S. Application Pub. No. 2018/0264862 A1) 
	Kateeva discloses the following claimed subject matter:
Re-claim 1, Kateeva discloses an inkjet printer (Fig. 1C, printing system 2000, para [0032]), comprising: a substrate support (Fig 1C, substrate floatation table 2200, para [0054]);
a calibration module (Fig. 1C, printhead management system 2701, ¶ [0064] - "Embodiments of printhead management system of the present teachings can include various devices and apparatuses for maintenance and calibration of a printhead,", ¶ [0031]) disposed adjacent to the substrate support and comprising a stage member (Fig. 1C, linear rail motion system 2705, ¶ [0064]); and a print assembly (Fig. 1C, printhead assembly 2501, ¶ [0062]) disposed across the substrate support, the print assembly comprising a printhead (Fig. 1C, printhead device 2505, ¶ [0074]) and a calibration imaging device (2551, 

Re-claim 10, Kateeva discloses an inkjet printer (Fig. 1C, printing system 2000, ¶ [0032]), comprising: a substrate support (Fig 1C, substrate floatation table 2200, ¶ [0054]); a calibration module (Fig. 1C, printhead management system 2701, ¶ [0064] - "Embodiments of printhead management system of the present teachings can include various devices and apparatuses for maintenance and calibration of a printhead,", ¶ [0031]) disposed adjacent to the substrate support and configured to receive a removable cassette housing a test substrate (See Fig. 1C, see how 2707, 2709 and 2711 can slide and mount on the linear rail motion system 2705.) (Note: Intended Use: The calibration module is shown to be capable of being configured to receive a removable cassette housing a test substrate.), the calibration module comprising a stage member (Fig. 1C, linear rail motion system 2705, ¶ [0064]); and
a print assembly (Fig. 1C, printhead assembly 2501, ¶ [0062]) disposed across the substrate support, the print assembly comprising a printhead (Fig. 1C, printhead device 2505, ¶ [0074]) and a calibration imaging device (2551, Fig. 1C, 18B - see calibration imaging device 2551 positionable within the printhead, and see how the imaging device is used for navigation and inspection; ¶ [0115]; ¶  [0116]) positionable to face the stage member (Fig. 1C, 18B - see how when the printhead 2501 is positioned over the calibration module 2701, the calibration imaging device 2551 is also positioned over the calibration module, and thus is positioned to face the stage member 2705; ¶ [0064]; ¶ [0115]- [0116]).
 	
Allowable Subject Matter
Claims 2-9, 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-21 are allowed over the prior art.
The primary reason for the indication of the allowability of claims 17-21 is the inclusion therein of the limitations of a stage member that has a vacuum extension comprising a porous body; and wherein the printhead and the calibration imaging device are independently movable. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Application Pub. No. 2021/0146682 A1 to Molins Cabani et al.
	U.S Patent 7,823,535 to Hanafusa et al.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. .
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

June 11, 2021